DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 21-23, 25-27, 31-34 and 36-38 is/are rejected under 35 U.S.C. 103 as being unpatentable over ZHAO; Yunxuan et al. (US 20140088976 A1, hereafter referred to as ZHAO), Blessie et al. (E. Chandra Blessie, E. Karthikeyan; Sigmis: A Feature Selection Algorithm Using Correlation Based Method; Journal of Algorithms & Computational Technology, vol. 6, 3: pp. 385-394. , First Published September 1, 2012. Note: Blessie is primary used as a teaching reference; more specifically, page 389 of Blessie teaches that correlation can be determined to be significant/to exist for application purposes based on a threshold) and Banks; Jano et al. (US 20090079883 A1, hereafter referred to as Banks). 


An audio device comprising: a receiver circuit configured to receive audio information comprising packets for a first channel and a second channel, the first channel being associated with the audio device (Figures 1, 4 & 6-8; and, Paragraphs [0092]-[0094] on page 5 in ZHAO clearly suggests a receiver circuit configured to receive audio information comprising packets for a first left channel and a second right channel, the first left channel being associated with the audio device); and a processor circuit configured to: determine a correlation factor for the first channel and the second channel (Figures 1, 4 & 6-8; and, Paragraphs [0179]-[0187] on pages 9-10 in ZHAO clearly suggests the processor circuit of Figure 7 configured to: determine a correlation factor for the first left channel and the second right channel), determine if the audio information comprises a lost packet (Figures 1, 4 & 6-8; and, Paragraphs [0178] on page 9 in ZHAO clearly suggests a processing circuit of Figure 7 configured to: determine if the audio information comprises a lost packet), and apply a concealment scheme to the audio information to conceal the lost packet, the concealment scheme being based on the second channel if the correlation factor is above a threshold (Figures 1, 4 & 6-8; and, Paragraphs [0202]-[0223] on pages 10-11 in ZHAO clearly suggests a processing circuit of Figure 7 configured to: apply a concealment scheme 806 to the audio information to conceal the lost packet, the concealment scheme being based on the second channel if the correlation factor is above a threshold; Note: paragraph [0110] teaches that if the correlation value approaches one than correlation exists; and, if correlation approaches zero, no correlation exists; one of ordinary skill in the art at the effective filing date of the invention would have recognized that a correlation value of zero indicates no correlation whereas a correlation value greater than zero represents the existence of some correlation; albeit, values near zero clearly represent an insignificant amount of correlation whereas values near one represent a significant amount of correlation; one of ordinary skill in the art at the effective filing date of the invention would have easily recognized the importance of using some threshold between zero and one for identifying when correlation between two values become significant, i.e., exists for application purposes; page 389 of teaching reference Blessie provides an example for determining when a correlation value becomes significant, i.e., exists for application purposes in a particular application). 
However, ZHAO fails to explicitly teach a speaker. 
Banks, in an analogous, teaches a speaker communicating through a wireless medium (Fiqure 3 in Banks teaches wireless speakers 330, 340, 350, 360, 370 and 380). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine ZHAO with the teachings of Banks. This combination would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, because one of ordinary skill in the art would have recognized that such combination would have provided improved reception of multichannel data transmitted on the same physical channel (Note: ZHAO teaches multichannel data transmitted on the same physical channel and fault tolerance using correlation in the channels).


Rejection of claim 22:
Paragraph [0222] in ZHAO.

Rejection of claim 23:
Paragraphs [0123]-[0133] on pages 6-7 in ZHAO.

Rejection of claim 25:
Paragraph [0130] on page 7 in ZHAO teaches wherein to determine the correlation factor, the processor circuit is configured to evaluate packets of the first channel and the second channel over time to generate a mapping function/Integrated Compensation Parameter.

Rejection of claim 26:
Paragraph [0139] on page 7 in ZHAO.

Rejection of claim 27:
Paragraph [0180] on page 9 of ZHAO clearly suggests using error concealment to repair the first left channel using correlation dated of the second right channel.

Rejection of claim 32:
Figures 1, 4 and 6-8 in ZHAO clearly suggests a receiver circuit for an audio device configured to receive audio information comprising packets for a first audio left channel 
An audio device comprising: a receiver circuit comprising a processing device configured to receive audio information comprising packets for a first channel and a second channel, the first channel being associated with the audio device (Figures 1, 4 & 6-8; and, Paragraphs [0092]-[0094] on page 5 in ZHAO clearly suggests a receiver circuit configured to receive audio information comprising packets for a first left channel and a second right channel, the first left channel being associated with the audio device); and a processor circuit configured to: determine a correlation factor for the first channel and the second channel (Figures 1, 4 & 6-8; and, Paragraphs [0179]-[0187] on pages 9-10 in ZHAO clearly suggests the processor circuit of Figure 7 configured to: determine a correlation factor for the first left channel and the second right channel), determine if the audio information comprises a lost packet (Figures 1, 4 & 6-8; and, Paragraphs [0178] on page 9 in ZHAO clearly suggests a processing circuit of Figure 7 configured to: determine if the audio information comprises a lost packet), and apply a concealment scheme to the audio information to conceal the lost packet, the concealment scheme being based on the second channel if the correlation factor is above a threshold (Figures 1, 4 & 6-8; and, Paragraphs [0202]-[0223] on pages 10-11 in ZHAO clearly suggests a processing circuit of Figure 7 configured to: apply a concealment scheme 806 to the audio information to conceal the lost packet, the concealment scheme being based on the second channel if the correlation factor is above a threshold; Note: paragraph [0110] teaches that if the correlation value approaches one than correlation exists; and, if correlation approaches zero, no correlation exists; one of ordinary skill in the art at the effective filing date of the invention would have recognized that a correlation value of zero indicates no correlation whereas a correlation value greater than zero represents the existence of some correlation; albeit, values near zero clearly represent an insignificant amount of correlation whereas values near one represent a significant amount of correlation; one of ordinary skill in the art at the effective filing date of the invention would have easily recognized the importance of using some threshold between zero and one for identifying when correlation between two values become significant, i.e., exists for application purposes; page 389 of teaching reference Blessie provides an example for determining when a correlation value becomes significant, i.e., exists for application purposes in a particular application). 
However, ZHAO fails to explicitly teach a speaker. 
Banks, in an analogous, teaches a speaker communicating through a wireless medium (Fiqure 3 in Banks teaches wireless speakers 330, 340, 350, 360, 370 and 380). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine ZHAO with the teachings of Banks. This combination would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, because one of ordinary skill in the art would have recognized that such combination would have provided improved reception of multichannel data transmitted on the same physical channel (Note: ZHAO teaches multichannel data transmitted on the same physical channel and fault tolerance using correlation in the channels).

Rejection of claim 33:
Paragraph [0222] in ZHAO.

Rejection of claim 34:
Paragraphs [0123]-[0133] on pages 6-7 in ZHAO.

Rejection of claim 36:
Paragraph [0130] on page 7 in ZHAO teaches wherein to determine the correlation factor, the processor circuit is configured to evaluate packets of the first channel and the second channel over time to generate a mapping function/Integrated Compensation Parameter.

Rejection of claim 37:
Paragraph [0139] on page 7 in ZHAO.

Rejection of claim 38:
Paragraph [0180] on page 9 of ZHAO clearly suggests using error concealment to repair the first left channel using correlation dated of the second right channel.

Claim(s) 30 and 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over ZHAO; Yunxuan et al. (US 20140088976 A1, hereafter referred to as ZHAO), Blessie et al. (E. Chandra Blessie, E. Karthikeyan; Sigmis: A Feature Selection Note: Blessie is primary used as a teaching reference; more specifically, page 389 of Blessie teaches that correlation can be determined to be significant/to exist for application purposes based on a threshold), Banks; Jano et al. (US 20090079883 A1, hereafter referred to as Banks) and Lawlor et al. (US 5353059 A, hereafter referred to as Lawlor).

Rejection of claims 30 and 40:
Figures 7-8 in ZHAO clearly suggest determining a correlation factor in a correlation judging unit at the receiving data from a decoding unit.
Figure 1 in Lawlor, in an analogous art, teaches de-interleaving prior to concealment processing.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine ZHAO and Banks with the teachings of Lawlor by including de-interleaving packets prior to determining a correlation factor.  This combination would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, because one of ordinary skill in the art would have recognized that including de-interleaving packets prior to determining a correlation factor would have reduced the impact of burst errors (column 7, lines 33-39 in Lawlor).

Allowable Subject Matter
Claims 24, 28-29, 35 and 39 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Cited Prior Arts
US 20140088976 A1 a method and apparatus for receiving and decoding audio packets using steps for concealing uncorrectable data; and, was used in a 103 rejection, above.
US 20090079883 A1 is directed to a A/V system including wireless speakers; and, was used in a 103 rejection, above.
US 20040039464 A1 is directed to an error concealment method for data transmitted over packet-switched network; and, is a good teaching reference.
US 20040030561 A1 is directed to an apparatus and method for communicating multichannel audio packets for use in a surround sound system; and, is a good teaching reference.
US 5353059 A is directed to an error concealment unit for receiving data from an error correction unit and for concealing data that cannot be corrected by the error correction unit; and, was used in a 103 rejection, above.
US 4815132 A is directed to a transmission system for transmitting stereo data; and, is a good teaching reference.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH D TORRES whose telephone number is (571)272-3829. The examiner can normally be reached Monday-Friday 10-7 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Albert Decady can be reached on 571-272-3819. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH D TORRES/Primary Examiner, Art Unit 2112